U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 16, 2007 IR BIOSCIENCES HOLDINGS, INC. (Exact name of registrant specified in charter) Delaware 033-05384 13-3301899 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4021 N. 75th Street, Suite 201Scottsdale, AZ 85251 (Address of principal executive offices) (Zip Code) (480) 922-3926 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Items in Form 8-K Page Facing Page 1 Item 7.01 Regulation FD Disclosure 3 Item 9.01 Financial Statements and Exhibits 3 Signatures 3 Exhibit Index 3 2 ITEM 7.01REGULATION FD DISCLOSURE On August 16, 2007, IR BioSciences Holdings, Inc., a Delaware corporation (the “Company”), issued a letter to shareholders. The letter will be available on the Company's website at http://www.immuneregen.com/, although the Company reserves the right to discontinue that availability at any time, and is attached hereto as Exhibit 99.1. On August 16, 2007 the Company issued a press release announcing an update on the Company to the shareholders. A copy of the Company’s press release is furnished as Exhibit 99.2 hereto. The information in this Report on Form 8-K is furnished pursuant to Item 7.01 and shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. This Report will not be deemed an admission as to the materiality of any information in the Report that is required to be disclosed solely by Regulation FD. The Company does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in the Company's expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. 99.1 Letter to Shareholders dated August 16, 2007 99.2 IR BioSciences Holdings, Inc. press release dated August 16, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IR BIOSCIENCES HOLDINGS, INC. Dated: August 16, 2007 By: /s/ Michael K Wilhelm Michael K Wilhelm, President and CEO EXHIBIT INDEX Exhibit No. Description 99.1* Letter to Shareholders dated August 16, 2007 99.2* IR BioSciences Holdings, Inc. press release dated August 16, 2007 *Filed herewith 3
